NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted August 28, 2012*
                                  Decided September 4, 2012

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 11‐3653

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 11‐CR‐78‐WMC‐01

JAMES DAVIS,                                         William M. Conley,
     Defendant‐Appellant.                            Chief Judge.



                                          O R D E R

        James Davis was caught with approximately 300 grams of crack cocaine in June
2011. He pleaded guilty to possession with intent to distribute, 21 U.S.C. § 841(a)(1), and
was sentenced to 10 years’ imprisonment, the statutory minimum for that amount of crack,
id. § 841(b)(1)(A)(iii). In the district court Davis did not dispute that he was subject to this
mandatory minimum, but now he argues that the sentencing judge should have decreed


       *
         The appellant asserts, without contradiction from the government, that oral
argument is unnecessary. We agree, and thus the appeal is submitted on the briefs and
record.  See FED. R. APP. P. 34(f).
No. 11‐3653                                                                               Page 2

the crack amounts which trigger mandatory penalties in § 841(b) to be unfairly low and
exercised discretion under 18 U.S.C. § 3553(a) to impose a lower sentence. This argument is
meritless. A district judge may sentence a crack offender below the guidelines
imprisonment range if the judge disagrees as a matter of policy with the Sentencing
Commission’s view about the relative offense levels assigned to like amounts of powder
and crack cocaine, Kimbrough v. United States, 552 U.S. 85, 91, 109–10 (2007); United States v.
Etchin, 614 F.3d 726, 740 (7th Cir. 2010), but policy disagreements do not permit judges to
disregard a statutory minimum sentence set by Congress, United States v. Nigg, 667 F.3d
929, 934–35 (7th Cir. 2012); United States v. Brucker, 646 F.3d 1012, 1016 (7th Cir. 2011) (“[I]n
Kimbrough, the Supreme Court explicitly recognized, post‐Booker, that sentencing courts
remain bound by mandatory minimums.”); United States v. Roberson, 474 F.3d 432, 436–37
(7th Cir. 2007). The proper forum for Davis’ arguments is Congress, not the federal courts.

                                                                                    AFFIRMED.